EXHIBIT 10.1



AMENDMENT NO. 2 TO CREDIT AGREEMENT
This AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”), dated as of March
11, 2014, is entered into by and among MOHAWK INDUSTRIES, INC., a Delaware
corporation (the “Company”), ALADDIN MANUFACTURING CORPORATION, a Delaware
corporation (“Aladdin”), DAL-TILE DISTRIBUTION, INC., a Delaware corporation
(“Dal-Tile”), MOHAWK UNITED INTERNATIONAL B.V., a private limited liability
company (besloten vennootschap met beperkte aansprakelijkheid) incorporated
under the laws of the Netherlands, having its official seat (statutaire zetel)
in Oisterwijk, the Netherlands and its office at Beneluxstraat 1 (5061 KD)
Oisterwijk, the Netherlands, and registered with the Trade Register of the
Chambers of Commerce under number 17229715 (“Mohawk BV”), MOHAWK FOREIGN
HOLDINGS S.À R.L., a company organized and existing under the laws of Luxembourg
as a société à responsibilité limitée (“Mohawk Foreign”), MOHAWK INTERNATIONAL
HOLDINGS S.À R.L., a company organized and existing under the laws of Luxembourg
as a société à responsibilité limitée (“Mohawk International”), MOHAWK FOREIGN
FUNDING S.À R.L., a company organized and existing under the laws of Luxembourg
as a société à responsibilité limitée (“Mohawk Funding”), UNILIN BVBA, a private
limited liability company (besloten vennootschap met beperkte aansprakelijkheid)
organized under the laws of Belgium (“Unilin”, and collectively with the
Company, Aladdin, Dal-Tile, Mohawk BV, Mohawk Foreign, Mohawk International and
Mohawk Funding, the “Borrowers”), each Lender party hereto and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent, Swing Line Lender and an L/C
Issuer.
RECITALS
WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
the Credit Agreement, dated as of September 25, 2013 and as amended as of
October 10, 2013, (the “Credit Agreement”, and as amended by this Amendment, the
“Amended Credit Agreement”), pursuant to which the Lenders have extended a
revolving credit facility to the Borrowers; and
WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders signatory hereto agree to certain amendments to the Credit Agreement as
provided herein, and the Administrative Agent and each of the undersigned
Lenders have agreed to such requests, subject to the terms and conditions of
this Amendment.
NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:
1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings, if any, assigned to such terms in the Amended Credit
Agreement.
2.    Amendment to Credit Agreement. Effective as of the date hereof but subject
to the satisfaction of the conditions precedent set forth in Section 4 below,
Section 4.02(a) of the Credit Agreement is amended by inserting the text “(other
than the representations and warranties in Section 5.05(c) and Section 5.06(b))”
immediately after the text “contained in Article V” appearing in clause (i) of
such section.
3.    Representations and Warranties. The Borrowers and the Guarantors hereby
represent and warrant to the Administrative Agent and the Lenders as follows:
(a)    no Default has occurred and is continuing, or would result from this
Amendment;



--------------------------------------------------------------------------------



(b)    the execution, delivery and performance by the Borrowers of this
Amendment have been duly authorized by all necessary corporate and other action
and do not and will not require any registration with, consent or approval of,
or notice to or action by, any Person (including any Governmental Authority) in
order to be effective and enforceable;
(c)    this Amendment constitutes the legal, valid and binding obligations of
each Borrower, enforceable against it in accordance with its terms, without
defense, counterclaim or offset; and
(d)    both before and immediately after giving effect to this Amendment, the
representations and warranties contained in Article V of the Amended Credit
Agreement (with each reference therein to “this Agreement”, “hereunder”, “Loan
Document” and words of like import referring to the Credit Agreement being
deemed to be a reference to the Amended Credit Agreement) are true and correct
in all material respects (or, if qualified by materiality or Material Adverse
Effect, in all respects) on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Amended Credit Agreement shall be deemed to refer to the
most recent statements furnished pursuant to subsections (a) and (b),
respectively, of Section 6.01 of the Amended Credit Agreement.
4.    Conditions to Effectiveness.
(a)    This Amendment will become effective as of the date hereof when and if
each of the following conditions has been satisfied:
(i)    the Administrative Agent shall have received counterparts of this
Amendment duly executed by the Borrowers, the L/C Issuers, the Swing Line Lender
and Lenders constituting Required Lenders; and
(ii)    unless waived by the Administrative Agent, the Company shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced at least two (2) Business Days prior to or on the date hereof,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and the Administrative Agent).
(b)    For purposes of determining compliance with the conditions specified in
this Section 4, each Lender that has executed this Amendment and delivered it to
the Administrative Agent shall be deemed to have consented to, approved or
accepted, or to be satisfied with, each document or other matter required under
Section 4 to be consented to or approved by or acceptable or satisfactory to
such Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed date of this Amendment specifying its objection
thereto.
(c)    From and after the date hereof, the Credit Agreement is amended as set
forth herein. Except as expressly amended pursuant hereto, the Credit Agreement
shall remain unchanged and in full force and effect and is hereby ratified and
confirmed in all respects.
(d)    The Administrative Agent will notify the Company and the Lenders of the
occurrence of the effectiveness of this Amendment.



2



--------------------------------------------------------------------------------



5.    Miscellaneous.
(a)    Except as herein expressly amended, all terms, covenants and provisions
of the Credit Agreement and each other Loan Document are and shall remain in
full force and effect. Upon the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in the other
Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of
like import referring to the Credit Agreement, shall mean and be a reference to
the Amended Credit Agreement. This Amendment shall be deemed incorporated into,
and a part of, the Credit Agreement.
(b)    This Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns under the Loan
Documents.
(c)    THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTIONS 10.14 AND 10.15
OF THE AMENDED CREDIT AGREEMENT RELATING TO GOVERNING LAW, VENUE AND WAIVER OF
RIGHT TO TRIAL BY JURY, THE PROVISIONS OF WHICH ARE BY THIS REFERENCE
INCORPORATED HEREIN IN FULL.
(d)    This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Amendment and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4, this Amendment shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties required to be a
party hereto. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment. This Amendment
may not be amended except in accordance with the provisions of Section 10.01 of
the Amended Credit Agreement.
(e)    If any provision of this Amendment or the other Loan Documents is held to
be illegal, invalid or unenforceable, (i) the legality, validity and
enforceability of the remaining provisions of this Amendment and the other Loan
Documents shall not be affected or impaired thereby and (ii) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
(f)    The Company agrees to pay in accordance with Section 10.04 of the Credit
Agreement all reasonable out of pocket expenses actually incurred by the
Administrative Agent and its Affiliates in connection with the preparation,
execution, delivery, administration of this Amendment and the other instruments
and documents to be delivered hereunder, including, without limitation, the
reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent with respect thereto and with respect to advising the
Administrative Agent as to its rights and responsibilities hereunder and
thereunder.
(g)    This Amendment shall constitute a “Loan Document” under and as defined in
the Amended Credit Agreement.
[Signature Pages Follow]



3



--------------------------------------------------------------------------------







XIN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to
Credit Agreement to be duly executed as of the date first above written.
MOHAWK INDUSTRIES, INC.


By: /s/Shailesh Bettadapur    
Name: Shailesh Bettadapur    
Title: Treasurer and Vice President




ALADDIN MANUFACTURING CORPORATION


By: /s/Shailesh Bettadapur    
Name: Shailesh Bettadapur    
Title: Treasurer and Vice President




DAL-TILE DISTRIBUTION, INC.


By: /s/Shailesh Bettadapur    
Name: Shailesh Bettadapur    
Title: Treasurer and Vice President




MOHAWK UNITED INTERNATIONAL B.V.


By: /s/Shailesh Bettadapur    
Name: Shailesh Bettadapur    
Title: Attorney




MOHAWK FOREIGN HOLDINGS S.À R.L.


By: /s/Shailesh Bettadapur    
Name: Shailesh Bettadapur    
Title: Authorized Representative











4



--------------------------------------------------------------------------------



MOHAWK INTERNATIONAL HOLDINGS S.À R.L.


By: /s/Shailesh Bettadapur    
Name: Shailesh Bettadapur    
Title: Authorized Representative




UNILIN BVBA


By: /s/Shailesh Bettadapur    
Name: Shailesh Bettadapur    
Title: Attorney




MOHAWK FOREIGN FUNDING S.À R.L.


By: /s/Shailesh Bettadapur    
Name: Shailesh Bettadapur    
Title: Authorized Representative











Mohawk Industries, Inc.
Signature Pages
Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, as Swing Line Lender, as an L/C Issuer and
as a Lender


By: /s/ Kay Reedy    
Name: Kay Reedy
Title: Managing Director


BANK OF AMERICA, N.A., as an L/C Issuer and as a Lender


By: /s/ David McCauley    
Name: David McCauley
Title: Senior Vice President


JPMORGAN CHASE BANK, N.A., as an L/C Issuer and as a Lender


By: /s/ John A. Horst    
Name: John A. Horst
Title: Credit Executive


SUNTRUST BANK, as a Lender


By: /s/ Vinay Desai    
Name: Vinay Desai
Title: Vice President


BARCLAYS BANK PLC, as a Lender


By: /s/ Irina Dimova    
Name: Irina Dimova
Title: Vice President




MIZUHO BANK, LTD, as a Lender


By: /s/ David Lim    
Name: David Lim
Title: Authorized Signatory







Mohawk Industries, Inc.
Signature Pages
Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------



REGIONS BANK, as a Lender


By: /s/ Donald Q. Dalton    
Name: Donald Q. Dalton
Title: Executive Vice President




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender


By: /s/ Belinda Tucker    
Name: Belinda Tucker
Title: Managing Director




US BANK, NATIONAL ASSOCIATION, as a Lender


By: /s/ Steven Dixon    
Name: Steven Dixon
Title: Vice President




BRANCH BANKING AND TRUST COMPANY, as a Lender


By: /s/ Bradley B. Sands    
Name: Bradley B. Sands
Title: Assistant Vice President




CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender


By: /s/ Blake Wright    
Name: Blake Wright
Title: Managing Director


By: /s/ James Austin    
Name: James Austin
Title: Vice President











Mohawk Industries, Inc.
Signature Pages
Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------



FIFTH THIRD BANK, as a Lender


By: /s/ Kenneth W. Deere    
Name: Kenneth W. Deere
Title: Senior Vice President


HSBC BANK USA, N.A., as a Lender


By: /s/ Jaron R. Campbell    
Name: Jaron R. Campbell
Title: SVP, Large Corporate Banking


PNC BANK, NATIONAL ASSOCIATION, as a Lender


By: /s/ Susan J. Dimmick    
Name: Susan J. Dimmick
Title: Senior Vice President


SYNOVUS BANK, as a Lender


By: /s/ John R. Frierson    
Name: John R. Frierson
Title: Vice President









Mohawk Industries, Inc.
Signature Pages
Amendment No. 2 to Credit Agreement

